            Case 5:19-cv-01092-D Document 14 Filed 04/21/20 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

EDWARD B. LISTER, individually             )
and on behalf of a class of similarly      )
situated persons,                          )
                                           )
                        Plaintiff(s),      )
                                           )
v.                                         )              Case No. CIV-19-1092-D
                                           )
RTR ENVIRONMENTAL, LLC,                    )
                                           )
                        Defendant.         )

                                          ORDER

       Before the Court is Plaintiff’s Motion to Strike Certain Affirmative Defenses [Doc.

No. 9], filed pursuant to FED. R. CIV. P. 12(f). Defendant has timely responded in

opposition [Doc. No. 10], and Plaintiff has replied [Doc. No. 11]. The matter is fully

briefed and at issue.

                                        BACKGROUND

       Plaintiff brought the present action, individually and on behalf of a class of similarly

situated persons, alleging unpaid overtime under the Fair Labor Standards Act and racial

discrimination and retaliation under 42 U.S.C. § 1981. Defendant responded by filing an

Answer [Doc. No. 8]. Plaintiff moves to strike the affirmative defenses set forth in

paragraphs 3 and 4 of Defendant’s Answer for noncompliance with Rules 8, 10, and 11 of

the Federal Rules of Civil Procedure. The defenses at issue allege:

       3.     Plaintiffs’ claims are barred and/or limited by the following doctrines:
              estoppel (legal and equitable), release, breach of duty or contract,
              default or other failure or misconduct of Plaintiff and/or other persons
              beyond the control of this Defendant, failure of conditions precedent,
            Case 5:19-cv-01092-D Document 14 Filed 04/21/20 Page 2 of 4



              payment, knowledge, acquiescence, consent, failure of consideration,
              failure to mitigate damages, waiver, accord and satisfaction, set off
              and/or Plaintiffs’ rights and remedies are restricted and limited by
              agreement and statute.

       4.     [Defendant] reserves its right to amend its Answer and/or submit
              additional affirmative defenses as discovery is ongoing and facts
              material to its defense are developed.

See Answer at p. 4 [Doc. No. 8].

       Defendant contends that Plaintiff cannot assert any specific prejudice if Defendant’s

affirmative defenses survive the motion to strike, and that striking any of the defenses is

premature because written discovery has not been exchanged. In the alternative, Defendant

seeks leave to amend its Answer to clarify its affirmative defenses.

                            STANDARD OF DECISION

       A district court is authorized to “strike from a pleading an insufficient defense or

any redundant, immaterial, impertinent, or scandalous matter.” FED. R. CIV. P. 12(f).

“[S]triking an affirmative defense is considered a drastic remedy, and the court should only

utilize the legal tool where the challenged allegations cannot succeed under any

circumstances.” Falley v. Friends Univ., 787 F. Supp. 2d 1255, 1259 (D. Kan. 2011)

(internal quotation marks and citation omitted). The “intent of Rule 12(f) is to minimize

delay, prejudice, and confusion” early in the litigation. Id. However, Rule 12(f) motions

“should be denied unless the challenged allegations have no possible relation or logical

connection to the subject matter of the controversy and may cause some sort of significant

prejudice to one or more of the parties to the action.” 5C Charles Alan Wright & Arthur

R. Miller, Federal Practice & Procedure § 1382 (3d ed. 2004) (footnotes omitted).


                                             2
          Case 5:19-cv-01092-D Document 14 Filed 04/21/20 Page 3 of 4



       This Court has previously concluded that the Twombly/Iqbal1 standard does not

apply with the same force to affirmative defenses,2 which are governed by FED. R. CIV. P.

8(b)(1)(A) and (c). See also Falley v. Friends Univ., 787 F. Supp. 2d 1255, 1259 (D. Kan.

2011) (also declining to extend the pleading standards of Twombly and Iqbal to affirmative

defenses). “An abbreviated statement of the defense, considered in context with the

complaint to which the defenses are addressed, will sufficiently apprise a party of the nature

of the defense for pleading purposes.” Henson v. Supplemental Health Care Staffing

Specialists, No. CIV-09-397-HE, 2009 WL 10671291, at *1 (W.D. Okla. July 30, 2009).

Nonetheless, the decision to grant a motion to strike rests within the sound discretion of

the Court. Durham v. Xerox Corp., 18 F.3d 836, 840 (10th Cir. 1994).

                                       DISCUSSION

       The defensive matters raised by Defendant in paragraph 3 of its Answer are listed

in shotgun fashion, and have no apparent applicability to the claims asserted. Further, they

are affirmative defenses on which Defendant will bear the burden of proof. The Court

finds that the possible relationship or connection of these defenses to the claims asserted

in this case is not obvious or inferable from the pleadings, and there is sufficient prejudice


1
  See Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007); Ashcroft v. Iqbal, 556 U.S. 662
(2009).
2
  The Tenth Circuit has not addressed whether the heightened pleading standards set forth
in Twombly and Iqbal apply to affirmative defenses, and there is a split among district
courts on the issue. However, this Court has consistently “concluded that the
Twombly/Iqbal standard does not apply with the same force to affirmative defenses.” See
Knighten v. Allstate Ins. Co., No. CIV-17-683-D, 2018 WL 718533, at *2, n.1 (W.D. Okla.
Feb. 5, 2018); Wilson v. Lady Di Food Groups Holding, LLC, No. CIV-16-1424-D, 2017
WL 1458783, at *1 (W.D. Okla. April 24, 2017).
                                              3
          Case 5:19-cv-01092-D Document 14 Filed 04/21/20 Page 4 of 4



to Plaintiff from being required to spend time and effort searching for their potential

applicability that they should be stricken. However, Defendant will be permitted to reassert

any of these defenses in a more detailed manner, if it so chooses, within the time period for

amendment of pleadings to be set at the scheduling conference to be held in the ordinary

course.

       Defendant’s defense in paragraph 4 purports to “reserve[] its right to amend its

Answer and/or submit additional affirmative defenses as discovery is ongoing and facts

material to its defense are developed.” See Answer at p. 4 [Doc. No. 8]. However,

Defendant’s ability to later add defenses through amendment of a pleading is governed by

Rule 15, not by a reservation of rights. See FED. R. CIV. P. 15. Although Defendant asks

in the alternative to amend its Answer, it has not complied with LCvR 15.1.

                                     CONCLUSION

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Strike Certain

Affirmative Defenses [Doc. No. 9] is GRANTED. Accordingly, Defendant’s affirmative

defenses listed in paragraphs 3 and 4 shall be STRICKEN from Defendant’s Answer

without prejudice to the later filing of a timely motion to amend its Answer, if appropriate,

that complies with LCvR 15.1 and FED. R. CIV. P. 15.

       IT IS SO ORDERED this 21st day of April 2020.




                                             4
